Citation Nr: 0004344	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of 
rheumatic fever, to include a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in March 1997.  
The issue at that time was whether new and material evidence 
had been submitted to reopen the veteran's claim for 
entitlement to service connection for the residuals of 
rheumatic fever, to include a heart disability.  The Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim.  The appeal was then remanded 
to the RO for additional development, and to afford the RO an 
opportunity to review the veteran's claim on a de novo basis.  
The requested development has been completed, and the case 
had been returned to the Board for further appellate review.  
As the veteran's claim has been reopened, the Board will also 
review it on a de novo basis.  


FINDINGS OF FACT

1.  The veteran's testimony, statements from other veterans, 
and daily sick reports indicate that the veteran was treated 
for rheumatic fever during active service.  

2.  A heart disability was first diagnosed around 1991, 
nearly 46 years after the veteran's discharge from service, 
and include diagnoses of a history of rheumatic fever with 
aortic, mitral, and tricuspid regurgitation. 

3.  Medical opinions state that it is unlikely that the 
veteran's current heart disability is the result of the 
rheumatic fever for which he was treated during service.  


CONCLUSION OF LAW

The residuals of rheumatic fever, to include a heart 
disability, were not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran contends that he has developed a heart disability 
as a result of the rheumatic fever he contracted during 
active service.  The veteran states that he was hospitalized 
for rheumatic fever in March 1942 and April 1942.  He notes 
that his service medical records are missing and presumed 
destroyed, but argues that his testimony and the statements 
he has submitted from other veteran's are sufficient to show 
that he had rheumatic fever during service.  He believes that 
his current heart disability is the direct result of that 
illness. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If endocarditis or 
arteriosclerosis  becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of these disabilities during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  When an issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to make the claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91,92 (1993), see also Rucker v. Brown, 10 
Vet. App. 67 (1997).  

The veteran's service medical records are missing, and are 
presumed to have been destroyed.  The VA has a heightened 
duty to assist the veteran when records are missing and 
presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. 
App. 542 (1992).  

As the veteran's service medical records are unavailable, the 
VA has attempted to obtain contemporaneous medical evidence 
from other sources.  Daily sick reports from the veteran's 
unit have been obtained and associated with the claims 
folder.  These records show that the veteran was treated on 
many occasions in March 1942 and April 1942 for an 
unspecified illness.  

The veteran submitted "buddy" statements in support of his 
contentions in October 1979 and November 1979.  These 
statements were from people who had served with the veteran, 
and who recalled that he was hospitalized for rheumatic fever 
in March and April 1942.  

The veteran was afforded a VA examination in October 1979.  
He gave a history of hospitalization for rheumatic fever in 
1942.  However, he was not told and had never been told that 
he had a heart murmur.  On examination, the heart sounds were 
normal.  Afterwards, the impression was acute rheumatic fever 
by history.  

Private hospital records from September 1983 show that the 
veteran was admitted with complaints of chest pain.  On 
examination, the heart sounds were distant, but there were no 
significant murmurs, gallops, or rubs.  An X-ray study of the 
chest revealed mild tortuosity of the thoracic aorta, but the 
heart was not enlarged, and the impression was no active 
disease.  A treadmill test was positive because of the 
elicitation of angina, but demonstrated better than average 
tolerance for a man the veteran's age.  The discharge 
diagnoses included chest pain secondary to angina pectoris.  

VA treatment records from December 1990 show that the heart 
had a regular rate without murmur.  May 1991 records are also 
negative for a murmur, but include an assessment of 
arteriosclerotic coronary artery disease, symptomatically 
stable.  July 1991 records note a history of rheumatic fever, 
and an echocardiogram conducted at that time revealed mild to 
moderate aortic, mitral and tricuspid regurgitation.  

VA treatment records include the report of echocardiograms 
conducted in 1992 and 1993.  Some abnormal findings were 
noted, including mild aortic regurgitation, mild mitral 
regurgitation, and mild tricuspid regurgitation, as well as a 
dilated left atrium.  February 1992 records are negative for 
a heart murmur.  March 1992 records show that the veteran 
underwent a consultation to determine if valve replacement 
was required.  He was noted to have a history of hypertension 
and rheumatic fever, with mild aortic insufficiency and 
tricuspid regurgitation, and moderate mitral regurgitation.  
The examiner determined that the mitral regurgitation was not 
impressive, and while the veteran had some significant 
symptoms, he would not recommend mitral valve replacement at 
that time.  

January 1993 records from the cardiology clinic note a 
history of rheumatic fever during service, and state that the 
veteran currently has mild mitral regurgitation, with mild 
aortic insufficiency.  

VA treatment records from January 1994 show that the veteran 
had a history of rheumatic fever during service, and state 
that he would get angina with moderate exertion.  The 
assessment was stable class II angina.  October 1994 records 
show a history of rheumatic fever with aortic and mitral 
regurgitation.  

VA treatment records from January 1995 show the history of 
rheumatic fever in 1942, and note that the veteran currently 
has mild aortic regurgitation, with thickening of the aortic 
leaflets.  There was also moderate mitral regurgitation and 
tricuspid regurgitation, as demonstrated by echocardiogram.  
The diagnostic impressions included coronary artery disease, 
and history of rheumatic fever, with aortic, mitral and 
tricuspid regurgitation.  

The veteran appeared at a personal hearing before a hearing 
officer in January 1995.  He was accompanied by his wife, who 
also presented testimony.  The veteran testified that he had 
developed rheumatic fever during service, and had been 
hospitalized for his illness.  He states that he had an 
opportunity to be discharged as a result of this illness, but 
that he chose to remain with his unit.  The veteran said that 
he was exempt from exercise during service as a result of the 
rheumatic fever, but that he continued to serve until the end 
of the war in Europe.  The veteran stated that he believed 
his current heart disability had developed due to the 
rheumatic fever.  He said that his doctor had never told him 
that his heart disability was the result of rheumatic fever, 
but had also said that there was no way of knowing with any 
certainty the cause of the heart disability.  The veteran 
added that he had experienced recurrences of rheumatic fever 
after discharge from service.  See Transcript. 

February 1995 VA treatment records show that the veteran's 
history included rheumatic heart disease, with aortic and 
mitral regurgitation, as well as coronary artery disease.  
The diagnostic impressions included rheumatic heart disease 
with aortic and mitral regurgitation.  

June 1996 VA treatment records include a history of rheumatic 
fever with aortic and mitral regurgitation.  April 1997 VA 
treatment records show this same history and findings.  

The veteran underwent a VA examination in May 1997.  The 
claims folder and other medical evidence were reviewed by the 
examiner in conjunction with the examination.  The veteran 
gave a history of rheumatic fever during active service.  He 
stated that he was diagnosed as having rheumatic fever and a 
bad valve.  More recent records show that aortic, mitral and 
tricuspid regurgitation had been noted in 1992.  The veteran 
had undergone four vessel coronary bypass surgery in 1995, 
but was not subjected to valve replacement or valve repair at 
that time.  After the examination and an echocardiogram, the 
diagnosis was ischemic heart disease status post bypass 
surgery, mitral regurgitation, and angina pectoris.  The 
examiner stated that the etiology of the mitral regurgitation 
was uncertain, and added that the echocardiogram did not 
reveal the classic subvalvular thickening seen in mitral 
valve disease due to rheumatic heart disease.  The 
possibility of rheumatic fever as the cause of mitral valve 
regurgitation could not be excluded, but in the opinion of 
the examiner this disability was more likely than not 
unrelated to rheumatic heart disease.  The other 
possibilities for the etiology of the valvular lesions 
include myxomatous mitral valve disease and ischemic 
etiology.  

VA treatment records from July 1997 show that the veteran was 
seen for a follow up visit.  The assessments included 
coronary artery disease and coronary artery bypass graft, as 
well as a history of rheumatic fever and aortic 
regurgitation.  

The veteran underwent an additional VA examination in 
November 1998.  The examiner stated that he reviewed the 
veteran's claims folder and his medical records in addition 
to the interview and examination.  He noted that the history 
of rheumatic fever was substantiated by letters from several 
individuals who were stationed with the veteran.  The history 
of cardiovascular complaints in 1979 and 1983 were noted to 
have not shown valvular disease.  The veteran's 1995 surgery 
was also discussed.  On examination, there was a grade II 
medium pitched apical holosystolic murmur.  It was noted that 
the veteran had been afforded numerous electrocardiograms 
which were essentially stable, and which revealed normal 
sinus rhythm, first degree atrioventricular block, and an 
inferior myocardial infarction of undetermined age.  These 
had also revealed thickening of the aortic leaflets in August 
1992.  In summary, the examiner stated that the veteran's 
major cardiac problem was ischemic heart disease secondary to 
multiple coronary artery obstructions, which had been managed 
by four vessel bypass grafting and which appeared to be 
mildly to moderately symptomatic.  This coronary disease was 
not manifest in or was not otherwise related to the veteran's 
military service.  The examiner added that while the veteran 
had an apparent history of rheumatic fever while on active 
duty, there had been no evidence of valvular disease on 
multiple examinations after separation.  The first evidence 
of valvular disease was an incidental finding on 
echocardiography in 1992, which was 50 years after his 
rheumatic fever.  The examiner said that while aortic, 
mitral, and tricuspid insufficiency may result from rheumatic 
valvulitis, and while these lesions may be asymptomatic for 
years, it would be very unusual for there to have been no 
evidence of them such as heart murmurs detected on the 
veteran's many examinations over the past 50 years.  Further, 
the echocardiographic findings were not those of rheumatic 
valvular disease.  The examiner opined that it was extremely 
unlikely that the veteran's present valvular disease, which 
is hemodynamically insignificant and clinically silent, is 
related to the rheumatic fever in service.  Other etiologies 
for the valvular disease were more likely, including 
myxomatous degeneration of the valves, or coronary disease.  
These were also noted to have first become evident many years 
after discharge from service, and there was no evidence that 
these conditions existed during service.


Analysis

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim.  The March 1997 remand 
noted that the January 1995 diagnosis of a history of 
rheumatic fever with aortic, mitral, and tricuspid 
regurgitation created a plausible basis upon which the 
veteran's claim could be granted.  Furthermore, it appears 
that the duty to assist the veteran in the development of his 
claim has been completed, and the Board is unaware of any 
additional relevant evidence that might be obtained that 
would assist in reaching a decision in this case.  Therefore, 
the Board will proceed with consideration of the veteran's 
claim on the merits.  

After careful consideration of the veteran's contentions, the 
medical evidence, and the other evidence of record, the Board 
finds that entitlement to service connection for the 
residuals of rheumatic fever, to include a heart disability, 
is not merited.  The veteran's service medical records are 
not available, but he has testified that he developed 
rheumatic fever during service, and his testimony is 
supported by the statements he has submitted from other 
veterans, as well as the daily sick reports from his unit.  
At this juncture, the Board would like to stress to the 
veteran that all the available evidence supports his 
contention that he developed rheumatic fever in service, and 
that there is absolutely no reason to doubt his veracity.  
The problem with the veterans' claim is that the evidence 
does not indicate that his current heart disability is the 
result of the rheumatic fever sustained during service.  

The Board recognizes the veteran's sincere belief that he has 
heart disease as a result of the rheumatic fever he developed 
during service.  However, the veteran is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The VA treatment records from January and February 
1995 include the history of rheumatic fever, as well as the 
current findings of mitral, aortic, and tricuspid 
regurgitation, and the February 1995 records even include a 
diagnosis of rheumatic heart disease.  However, while these 
findings are suggestive of a possible relationship between 
the rheumatic fever in service and the current heart 
disability, there is no indication that the examiners who 
reached these conclusions had the veteran's medical history 
available for study.  Furthermore, these examiners were not 
primarily concerned with the etiology of the heart 
disability.  The veteran was afforded VA examinations in May 
1997 and November 1998 that were in part designed to 
determine the etiology of his heart disease.  His claims 
folder was available for review, and his medical history was 
studied by both of these examiners.  Both of the examiners 
operated under the assumption that the veteran had been 
treated for rheumatic fever in service, but concluded that 
his current heart disability was most likely not related to 
that illness.  The May 1997 examiner stated that the 
echocardiogram findings were not consistent with mitral valve 
disease due to rheumatic heart disease, and opined that the 
veteran's heart disability was more likely than not unrelated 
to rheumatic heart disease.  The November 1998 examiner was 
more emphatic, and opined that it was extremely unlikely that 
the veteran's present valvular disease was related to the 
rheumatic fever in service.  Both of these examiners offered 
alternative etiologies that were more likely explanations for 
the development of the veteran's valvular disease, including 
his coronary artery disease.  However, they also added that 
the other possible etiologies were also unrelated to active 
service.  The Board finds that these two opinions outweigh 
the findings contained in the January 1995 and February 1995 
VA records.  Therefore, as the evidence does not show the 
development of any heart disability either during service or 
until many years after discharge from service, as the 
evidence indicates that it is more likely than not that his 
heart disease is not the result of the rheumatic fever 
treated in service, and as no other residuals of rheumatic 
fever have been identified, entitlement to service connection 
is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for the residuals of 
rheumatic fever, to include a heart disability, is denied. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

